Case: 20-50055     Document: 00515977997          Page: 1     Date Filed: 08/13/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 13, 2021
                                   No. 20-50055                          Lyle W. Cayce
                                                                              Clerk

   Garland Ballentine,

                                                            Plaintiff—Appellant,

                                       versus

   Sergeant Heather Broxton; Jay Hart, SIGMO; Vicki
   Cundiff, Grievance Department,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:19-CV-459


   Before Jolly, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
          Garland Ballentine, a currently incarcerated prisoner, filed this
   lawsuit under 42 U.S.C. § 1983 against Sergeant Heather Broxton, Jay Hart,
   and   Vicki   Cundiff    (collectively,   “Defendants”),     challenging     his
   administrative segregation (a form of solitary confinement). Among other


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50055         Document: 00515977997               Page: 2       Date Filed: 08/13/2021




                                           No. 20-50055


   claims, he alleged that Defendants violated his constitutional rights by
   preventing him from participating in the Gang Renunciation and
   Disassociation (“GRAD”) Program—the only avenue out of solitary
   confinement for a former gang member—because he refused to cooperate to
   the satisfaction of outside law enforcement. Ballentine also petitioned to
   proceed in forma pauperis (“IFP”) under 28 U.S.C. § 1915.
           The district court granted Ballentine’s IFP motion but ordered the
   clerk of the court not to issue summons or forward summons to the U.S.
   Marshal for service on Defendants. 1 It later dismissed Ballentine’s case with
   prejudice, without ever serving Defendants, and therefore, without ever
   hearing Defendants’ arguments. After his motion for reconsideration was
   denied, Ballentine timely appealed. He was later appointed counsel.
           On appeal, Ballentine’s appointed counsel notes that this case
   presents complicated questions of constitutional law and favorably cites a
   Fifth Circuit case where a state government official was invited to participate
   in an appeal. We agree that full consideration of Ballentine’s arguments with
   the benefit of the Defendants’ response is appropriate in this case. However,
   we conclude that the proper remedy is to remand this case back to the district
   court to address these complex issues in the first instance, with the benefit of
   briefing from properly served Defendants. See United States v. Hibernia Nat’l
   Bank, 841 F.2d 592, 597 (5th Cir. 1988) (remanding to the district court to
   make findings in the first instance and, if appropriate, to receive additional


           1
             We note that a court must order service by a U.S. marshal, deputy, or person
   appointed by the court if a “plaintiff is authorized to proceed [IFP].” Fed. R. Civ. P.
   4(c)(3); see also Cornish v. Tex. Bd. of Crim. J. Off. of the Inspector Gen., 141 F. App’x 298,
   300–01 (5th Cir. 2005) (noting that Rule 4 and 28 U.S.C. § 1915 “require the court to issue
   [an IFP] plaintiff’s process to a United States Marshal who must in turn effectuate service
   upon the defendants” if “the IFP plaintiff has taken reasonable steps to identify the
   defendant(s)” (quotation omitted)).




                                                 2
Case: 20-50055      Document: 00515977997          Page: 3   Date Filed: 08/13/2021




                                    No. 20-50055


   briefing); see also Outlaw v. Connett, 460 F.2d 1257, 1258 (5th Cir. 1972) (per
   curiam) (acknowledging that the plaintiff failed to properly serve the United
   States and concluding that, on remand, “the District Court should afford
   appellant a reasonable period of time to effect proper service on the United
   States”).
          Accordingly, we VACATE and REMAND with instructions that
   service be made on Defendants and that the district court consider the
   arguments of both sides.




                                          3